     Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 1 of 9


 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                             DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,                Case No. 3:93-cr-00035-HDM
 8
                             Plaintiff,
 9        v.                                              ORDER
10   MARK LEE MURRAY,
11                           Defendant.
12

13        Defendant Mark Lee Murray has filed a motion for compassionate

14   release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 101 &

15   104). The government has opposed (ECF No. 107), and Murray has

16   replied (ECF No. 109).

17        On May 10, 1993, Murray stole a Corvette during a test drive.

18   Pulling a gun from his waistband, Murray told the salesman that he

19   would be taking the car and that the salesman would be taken care

20   of once Murray found a secluded spot. Fearing he was going to be

21   killed, the salesman jumped from the car when Murray slowed down

22   to 45 miles per hour for another vehicle. His fall from the moving

23   vehicle resulted in several substantial and serious injuries.

24        Murray crashed the vehicle into a snowbank and then made his

25   way to South Lake Tahoe where, the following day, he knocked on

26   the door of a home, pointed a gun at the woman who answered, and

27   told her he needed a car. As she went inside to get her key, Murray

28   followed. The victim gave Murray the key, and Murray then tied the


                                          1
         Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 2 of 9


 1   victim up with phone cords as her two young children watched. After

 2   he left, Murray noticed the three-year-old trying to loosen the

 3   restraints, so he went back in and tightened them.

 4           Murray was later apprehended and indicted and, following a

 5   jury trial, convicted in Nevada on one count of carjacking in

 6   violation of 18 U.S.C. § 2119 and one count of use of a firearm

 7   during and in relation to a crime of violence under 18 U.S.C. §

 8   924(c)(1). He was also indicted and, following a jury trial,

 9   convicted in California of felon in possession of a firearm, use

10   of a firearm during and in relation to a crime of violence, and

11   carjacking. In that case, Murray was sentenced to 144 months in

12   prison. This court then sentenced Murray to a term of 180 months

13   on     the   carjacking   conviction,    concurrent   with   the     California

14   sentence, and a consecutive term of 240 months on the firearm

15   conviction.

16           Murray now seeks compassionate release based on the COVID-19

17   epidemic, his underlying health conditions, and the length of time

18   he has been in custody. 1

19   Standard

20           18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

21           [T]he court, . . . upon motion of the defendant after
             the defendant has fully exhausted all administrative
22           rights to appeal a failure of the Bureau of Prisons to
23
     1 The defendant’s pro se motion relies not on these factors but
24   instead on a change to the law of § 924(c) under the First Step
     Act. But “neither the § 1B1.13 commentary nor BOP Program Statement
25
     5050.50 identify post-sentencing developments in case law as an
26   ‘extraordinary and compelling reason’ warranting a sentence
     reduction.” United States v. Saldana, 807 Fed. App’x 816 (10th
27   Cir. 2020). Moreover, while the First Step Act explicitly made
     certain of its provisions retroactively applicable, the change to
28   § 924(c) was not one of them.

                                             2
         Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 3 of 9

             bring a motion on the defendant’s behalf or the lapse of
 1           30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may
 2           reduce the term of imprisonment (and may impose a term
             of probation or supervised release with or without
 3           conditions that does not exceed the unserved portion of
             the original term of imprisonment), after considering
 4           the factors set forth in section 3553(a) to the extent
             that they are applicable, if it finds that--
 5
             (i) extraordinary and compelling reasons warrant such a
 6           reduction;
 7           . . .
 8           and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing Commission. 2
 9
     U.S.S.G. § 1B1.13 provides:
10
             Upon motion of the Director of the Bureau of Prisons
11           under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
             term of imprisonment (and may impose a term of supervised
12           release with or without conditions that does not exceed
             the   unserved   portion   of  the   original   term   of
13           imprisonment) if, after considering the factors set
             forth in 18 U.S.C. § 3553(a), to the extent that they
14           are applicable, the court determines that—

15                (1)(A) extraordinary and compelling reasons warrant
             the reduction;
16
                     . . .
17
                  (2) the defendant is not a danger to the safety of
18           any other person or to the community, as provided in 18
             U.S.C. § 3142(g); and
19
                  (3) the reduction is consistent with this policy
20           statement.

21
     2 In addition to “extraordinary and compelling reasons,” the court
22
     may grant a motion if “the defendant is at least 70 years of age,
23   has served at least 30 years in prison, pursuant to a sentence
     imposed under section 3559(c), for the offense or offenses for
24   which the defendant is currently imprisoned, and a determination
     has been made by the Director of the Bureau of Prisons that the
25
     defendant is not a danger to the safety of any other person or the
26   community, as provided under section 3142(g).” 18 U.S.C. §
     3582(c)(1)(A)(ii). Because Murray is not over 70 years of age and
27   has not served more than thirty years in prison, this provision
     does not apply.
28


                                             3
         Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 4 of 9


 1   U.S.S.G. § 1B1.13.

 2           The defendant is not entitled to be present for a hearing on

 3   a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

 4   Analysis

 5           Murray seeks compassionate release due to his underlying

 6   health conditions, the COVID-19 pandemic and the length of time he

 7   has served toward his sentence. The government opposes, arguing

 8   that Murray had not exhausted his institutional remedies before

 9   filing the motion, does not have a condition or combination of

10   conditions that puts him at elevated risk for severe COVID-19

11   complications, and remains a danger to the community.

12           A. Exhaustion

13           Before a defendant may file a § 3582(c)(1)(A) motion, he must

14   either (1) exhaust any administrative appeals of the warden’s

15   refusal to bring a motion or (2) wait thirty days from the warden’s

16   receipt of the request, whichever is earlier. Murray’s counsel

17   submitted a request for compassionate release to the warden on May

18   19, 2020. 3 Thirty days have elapsed from the date Murray’s request

19   was submitted, so Murray’s motion is exhausted. 4

20

21

22
     33 Murray also submitted a request for compassionate release on
23   January 10, 2020. (ECF No. 101 at 32). As with his pro se motion,
     Murray’s January request was not based on his medical condition.
24   Because the government does not dispute that Murray’s request for
     compassionate release has otherwise been exhausted by counsel’s
25
     email to the warden on May 19, 2020, the court does not reach the
26   question of whether the January request was sufficient to exhaust
     with respect to the instant motion.
27
     4There is no indication on the record that the warden has responded
28   to Murray’s May 19, 2020, request.

                                             4
     Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 5 of 9


 1        B. Extraordinary and Compelling Reasons

 2        Section 1B1.13 sets forth specific examples of “extraordinary

 3   and compelling reasons,” including in relevant part that the

 4   defendant    is    “suffering    from      a     serious       physical     or   medical

 5   condition . . . that substantially diminishes the ability of the

 6   defendant    to    provide    self-care         within    the       environment        of   a

 7   correctional facility and from which he or she is not expected to

 8   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

 9   catch-all     provision,      which    provides:         “As    determined        by    the

10   Director of the Bureau of Prisons, there exists in the defendant’s

11   case an extraordinary and compelling reason other than, or in

12   combination    with,    the    reasons         described       in   subdivisions        (A)

13   through (C).” Id. app. n.(1)(D).

14        Preliminarily, the government suggests that a finding under

15   the catch-all provision must be made by the Director of Prisons.

16   (ECF No. 107 at 16). While the district courts have split on this

17   question, this court agrees with the well-reasoned decisions that

18   district courts may base a finding of extraordinary and compelling

19   reasons on the catch-all provision. See United States v. Etzel,

20   2020 WL 2096423, at *3 (D. Or. May 1, 2020); United States v.

21   Haynes,     2020   WL   1941478,      at       *14   (E.D.N.Y.       Apr.   22,    2020)

22   (collecting cases); United States v. Redd, 2020 WL 1248493, at *7

23   (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory

24   language, which requires a [catchall] determination by the BOP

25   Director, is, in substance, part and parcel of the eliminated

26   requirement that relief must be sought by the BOP Director in the

27   first instance.... [R]estricting the Court to those reasons set

28   forth in § 1B1.13 cmt. n.1(A)-(C) would effectively preserve to a


                                                5
         Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 6 of 9


 1   large extent the BOP's role as exclusive gatekeeper, which the

 2   First Step Act substantially eliminated.”).

 3           Nevertheless,      the    court       finds   that   extraordinary      and

 4   compelling reasons do not exist in this case, even under the catch-

 5   all provision alone or in combination with the other provisions of

 6   application note 1. Murray, who is 53, is not part of a higher-

 7   risk      age     group.    Although      he    is    borderline     obese, 5   has

 8   hyperlipidemia and has a fatty liver that functions abnormally,

 9   these conditions do not appear to be severe. While Murray may have

10   a history of hypertension, it appears to be well controlled, as

11   all his recent readings have been normal. Murray was perhaps pre-

12   diabetic at one point, since that time he has lost weight and there

13   is no indication that he currently has diabetes. (See ECF No. 105-

14   1). Although Murray’s ailments certainly relate to risk factors,

15   there is no indication in the record that the conditions are not

16   well controlled or are severe and therefore likely to substantially

17   elevate his risk of complications from the coronavirus. The court

18   therefore concludes that extraordinary and compelling reasons do

19   not exist in this case.

20           C. Danger to the Community

21           Even if Murray’s medical conditions in the context of the

22   COVID-19        epidemic   did   constitute     extraordinary      and   compelling

23   reasons, the Guidelines provide that an inmate may be granted

24   compassionate release only if he is not a danger to any other

25   person or to the community, as provided in 18 U.S.C. § 3142(g).

26

27   5 Based on Murray’s latest recorded weight of 252 pounds, and his
     stated height of 6’2”, his BMI is at or around 32. (ECF No. 105 at
28   139).

                                               6
     Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 7 of 9


 1   United States v. Johnson, 2020 WL 2114357, at *1 (E.D. Wash. May

 2   4, 2020) (“[T]he Court should not grant a sentence reduction if

 3   the defendant poses a risk of danger to the community, as defined

 4   in   the   Bail   Reform   Act.”).   Under   §   3142(g),    the    court    must

 5   consider:

 6
           (1) the nature and circumstances of the offense charged,
 7         including whether the offense is a crime of violence, a
           violation of section 1591, a Federal crime of terrorism,
 8         or involves a minor victim or a controlled substance,
           firearm, explosive, or destructive device;
 9
           (2) the weight of the evidence against the person;
10
           (3) the history       and   characteristics    of     the    person,
11         including--
12               (A) the person’s character, physical and
                 mental condition, family ties, employment,
13               financial resources, length of residence in
                 the community, community ties, past conduct,
14               history relating to drug or alcohol abuse,
                 criminal   history,  and   record  concerning
15               appearance at court proceedings; and
16               (B) whether, at the time of the current
                 offense   or   arrest,   the  person  was on
17               probation, on parole, or on other release
                 pending    trial,   sentencing,   appeal, or
18               completion of sentence for an offense under
                 Federal, State, or local law; and
19
           (4) the nature and seriousness of the danger to any
20         person or the community that would be posed by the
           person’s release.
21
      18 U.S.C. § 3142(g).
22

23         The government asserts that there is a serious question as to

24   whether Murray is still a danger to the community based both on

25   the violent nature of his offenses and his prior criminal history.

26   Murray disputes that he is a danger to any person or to the

27   community, pointing to his rehabilitation while incarcerated, firm

28   release plan, and the mitigating aspects of his original offenses,


                                           7
     Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 8 of 9


 1   as evidenced in a letter written by the victim of the California

 2   carjacking. (ECF No. 104 (Ex. D)).

 3        There is no question that Murray’s offenses were violent and

 4   serious. Murray told the victim that he would take care of him,

 5   which any reasonable person under the circumstances would have

 6   construed as a threat of death. Further, Murray refused to take

 7   responsibility for his actions by testifying falsely at trial that

 8   he did not carjack the vehicle. He received an enhancement for

 9   obstruction of justice for such perjury. Moreover, Murray had a

10   substantial and continuous criminal history before the crimes that

11   are the subject of this case. In view of the circumstances of the

12   offense, Murray’s criminal history, and his refusal to accept

13   responsibility for his actions, the court concluded that Murray

14   should receive the maximum sentence for his offenses. At the time,

15   Murray clearly posed a danger to the community. The court is not

16   persuaded that Murray, if released at this time, would no longer

17   pose a risk to the community.

18        D. 18 U.S.C. § 3553(a) Factors

19        Finally, the factors under § 3553(a) do not support early

20   release, either. As discussed, the nature and circumstances of the

21   offenses were serious, and at the time he committed the crimes,

22   Murray had a substantial criminal history.          The court believes

23   that Murray should serve the full sentence which was imposed in

24   order to reflect the seriousness of the offense, promote respect

25   for the law, provide just punishment for the offense, afford

26   adequate deterrence to criminal conduct, protect the public from

27   further crimes of the defendant, and avoid unwarranted sentencing

28   disparities.


                                         8
     Case 3:93-cr-00035-HDM Document 113 Filed 08/19/20 Page 9 of 9


 1   Conclusion

 2        In   accordance   with   the    foregoing,   Murray’s   motion   for

 3   compassionate release (ECF Nos. 101 & 104) is hereby DENIED.

 4        IT IS SO ORDERED.

 5        DATED: This 19th day of August, 2020.
 6

 7                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           9
